Per Curiam.

Subdivision f (par. [1], cls. [a], [b]) of section 2 of the New York City Bent, Eviction and Behabilitation Begulations relates only to leases for entire structures or premises, as distinguished from the individual housing accommodations therein contained. The entire structure or premises at bar is the building 400 West 57th Street, New York, not the individual apartments therein contained. Moreover, the tenant resided in the premises (Matter of McCoy v. McGoldrick, 303 N. Y. 744).
The final judgment should be reversed, with $30 costs, and the petition dismissed, with costs.
■Concur — Capozzoli, J. P., Hoestadter and Hecht, JJ.
Final judgment reversed, etc.